Exhibit 10.5

                 
 
          P.O. Box 1734
 
  December 10, 2001   Atlanta, GA 30301
 
          404.676.2121

Coca-Cola Bottling Co. Consolidated
4100 Coca-Cola Plaza
Charlotte, NC 28211-3481

  Attn:     William B. Elmore, Jr.
President and Chief Operating Officer

Gentlemen:
     This letter is submitted by The Coca-Cola Company (the “Company”) in
response to the specific request of Coca-Cola Bottling Co. Consolidated and its
directly and indirectly controlled subsidiaries and affiliates that are engaged
in the production or sale of beverages pursuant to Contracts (as defined below)
with the Company (collectively, “Consolidated”), in connection with the
execution by Consolidated of the Marketing and Distribution Agreements for
Dasani® covering the licensed bottling territories of Consolidated (the “Dasani
MDAs”).
     The Company and Consolidated acknowledge that the Dasani MDAs are
considered “Contracts” as defined in that certain letter agreement dated
December 14, 1994 between the Company and Consolidated, a copy of which is
attached hereto. Accordingly, the Company hereby confirms, consistent with
paragraph 3 of such letter agreement, that as applied solely to Coca-Cola
Bottling Co. Consolidated, the Company hereby waives the right under
Paragraph 26 of the Dasani MDAs that would otherwise exist upon the occurrence
of the event of default defined in subparagraph 26(a)(ii) or (iii) of the Dasani
MDAs. The foregoing waiver will terminate immediately should Coca-Cola Bottling
Co. Consolidated cease to be a public company. As stated in such paragraph 3,
except as expressly set forth therein as applied solely to Coca-Cola Bottling
Co. Consolidated, the Company expressly reserves and does not waive any other
rights of the Company under the Dasani MDAs or any of the other Contracts or any
other contract or agreement.
     Please indicate your agreement with the foregoing by executing two copies
of this letter agreement and returning them to us.

            The Coca-Cola Company,
Coca-Cola North America Division
      By:   /s/ Paul W. Wood         Title: VP Bottler Business Development     
     

 



--------------------------------------------------------------------------------



 



         

December 10, 2001
Page 2
Accepted and agreed to:

   
Coca-Cola Bottling Co. Consolidated, on behalf of itself
and its subsidiaries and affiliates described above

            By:   /s/ Umesh M. Kasbekar         Title: Vice President           

 



--------------------------------------------------------------------------------



 



         

         
 
      CONFIDENTIAL
 
       
JOHN J. CULHANE
       
GENERAL COUNSEL
      ADDRESS REPLY TO
COCA-COLA USA
      ATLANTA, GA 3O3OI
LEGAL DIVISION
  December 14, 1994   —
 
      404-818-5888
 
      FAX: 404-515-4128

Coca-Cola Battling Co. Consolidated
Tallan Building, Suite 901
Chattanooga, Tennessee 37402
     Attention: Reid M. Henson
Gentlemen:
     This letter is submitted by The Coca-Cola Company (the “Company”) in
response to the specific request of Coca-Cola Bottling Co. Consolidated
(“Consolidated”)1 in recognition of the special circumstances affecting
Consolidated, including certain issues raised by Consolidated’s status as a
publicly traded company. In consideration of the execution by Consolidated, now
and in the future, of the new Marketing and Distribution Agreement such as the
one offered in October, 1994 for “POWERADE” (the “Contracts”), and in
recognition of the fact that Consolidated is and will be in the future executing
the Contracts in reliance upon this agreement, the Company agrees that:
 

1    Except with respect to paragraph 3 below, for purposes of this Agreement,
the term “Consolidated” shall include Coca-Cola Bottling Co, Consolidated and
its directly and indirectly controlled subsidiaries existing at any time during
the term of this Agreement which are engaged in the production or sale of
beverages pursuant to Contracts with the Company.

 



--------------------------------------------------------------------------------



 



Coca-Cola Bottling Co Consolidated
December 14, 1994
Page 2
1. The Company acknowledges that the exercise of its rights under the Contracts
will require consideration, as appropriate to each particular situation, of such
criteria as: (i) the performance of Consolidated as distributors relative to
that of other comparable distributors who are parties to similar contracts;
(ii) the nature of the competition and the identity of and resources of the
major competitors within the respective Territories of Consolidated, as well as
the competitive activity in those Territories; (iii) the price trends of the
Beverages sold by the Company to consolidated relative to other competitive
factors and market conditions in the Territories, including Consolidated’s
prices to retailers for Beverages; (iv) such other criteria as shall in the
reasonable opinion of the Company be relevant and material to the exercise by
the Company of its rights under the contracts; provided, however, that it is
understood that while these criteria are to be considered, the Company’s
exercise of its rights under the Contracts shall not be limited or mandated by
any one or more of such criteria, and that the Company is free to exercise its
rights in accordance with its reasonable business judgment in view of all
relevant factors, including the Company’s situation.
2. The Company agrees that in the event the Company enters into a written
amendment to similar contracts between the Company and any other distributor of
Beverages in a territory in the United States which amendment is of a material,
substantive term or condition of those similar contracts (other than an
agreement relating to the transfer of ownership of a particular distributor such
as that of Paragraph 3 below) which term or condition as amended could have
application to Consolidated, the Company will offer such amendment in its
entirety to Consolidated on the same terms and conditions as exist in the
written amendment between the Company and such other distributor. The parties
agree that no such written amendment shall be deemed to exist by virtue of any
action, inaction or course of dealing undertaken by the company with respect to
marketing, planning, quality control or other matters which are contemplated by
the terms and conditions of those similar contracts.
3. As applied solely to Coca-Cola Bottling Co. Consolidated, the Company hereby
waives the right under Paragraph 25 of the contracts between Coca-Cola Bottling
Co. Consolidated and the company that would otherwise exist upon the occurrence
of the event of default defined in subparagraph 25(a)(ii) or (iii) of such
Contracts. The foregoing waiver shall terminate immediately should Coca-Cola
Bottling Co. Consolidated cease to be a public company. Except as expressly set
forth in this paragraph 3 as applied solely to Coca-Cola Bottling Co.
Consolidated, the Company expressly reserves and does not waive any other rights
of the company under the Contracts or any other contract or agreement.
4. The company agrees that a default by Consolidated under the terms of the
Contracts will not, in and of itself, create a default under the terms of the
Master Bottle Contracts, Allied Bottle Contracts or other contracts between the
Company and Consolidated, and that such default, in and of itself, will not give
the Company the right to terminate such other contracts.

 



--------------------------------------------------------------------------------



 



Coca-Cola Bottling Co Consolidated
December 14, 1994
Page 3
5. The provisions in the Contracts to the effect that the Contracts encompass
all agreements between the parties and supersede all prior agreements shall not
have any effect on the validity and continuance of the provisions of this
Agreement, which shall have the same term as the contracts. The parties agree
that the Contracts and this Agreement constitute the entire agreement between
Coca-Cola Bottling Co. Consolidated and the Company. All prior agreements,
arrangements, communications or understandings, whether oral or written, with
respect to the Contracts or this Agreement between the parties and their legal
predecessors, if any, are canceled hereby. The parties further agree that no
such prior agreements, drafts, arrangements, correspondence, communications or
understandings, whether oral or written, shall be used in any legal proceeding
that may arise with respect to the application, construction or interpretation
of the contracts or this Agreement.
6. As used herein, “similar contracts” shall mean contracts which contain”
substantially the same terns and are in substantially the same form as the
Contracts.
7. This Agreement shall be binding upon the successors, if any, of the Company
or Consolidated.
8. Company and Consolidated agree that the contents of this Agreement are
confidential and that neither party may discuss or disclose any of the
provisions herein without the express written permission of the other party.
Please indicate your agreement with the foregoing by executing two copies of
this Agreement.

            Very truly yours,

COCA-COLA COMPANY
      By:   /s/ John J. Culhane         Title: General Counsel           

ACCEPTED AND AGREED TO:
COCA-COLA BOTTLING Co. CONSOLIDATED,
on behalf of itself and its directly and indirectly controlled subs.

                  By:   /s/ Reid M. Henson         Title: Vice Chairman         
   

 